Citation Nr: 0208222	
Decision Date: 07/22/02    Archive Date: 07/29/02

DOCKET NO.  98-06 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES


1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to an increased (compensable) evaluation for 
tinnitus on appeal from the initial grant of service 
connection.

(The issue of entitlement to an increased evaluation for 
right ear hearing loss will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran served on active military duty from October 1944 
to August 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

The Board is undertaking additional development with respect 
to the issue of 
entitlement to an increased evaluation for right ear hearing 
loss pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing those issues.


FINDINGS OF FACT

1.  A reported right shoulder disorder is not of service 
origin.

2.  The veteran's tinnitus has been present since 1944.


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

2.  The criteria for the assignment of an evaluation of 10 
percent for tinnitus have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, Diagnostic Code Diagnostic Code 6260 
(in effect prior to June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  The 
VCAA redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date. VCAA, § 7(a), 114 Stat. at 
2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The implementing regulations were adopted on August 
29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Under the VCAA VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and to 
complete his claim.  The statement of the case and 
supplemental statement of the case and a January 2002 VA 
letter informed the appellant of the evidence needed to 
substantiate his claims and of the pertinent law and 
regulations.  As such, VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.  

VA has a further duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained the 
service medical records and post-service medical records 
identified by the veteran.  The veteran has also undergone VA 
examinations during the appeal period, to include a general 
medical examination in December 1998.  Consequently, the 
Board finds that the requirements of the VCAA and its 
implementing regulations have been met by VA.  As such, the 
Board finds that a decision in this case is not prejudicial 
to the veteran and the Board will proceed with its 
adjudication of the veteran's appeal.  Bernard v. Brown, 
4 Vet. App. 384 (1993). 

Factual Background

The service medical records do not show any complaints, 
treatment or diagnoses regarding a right shoulder disability.  
The August 1946 service discharge examination report 
disclosed a history of a perforated right eardrum.  There was 
partial conductive deafness in the right ear.  

In March 1997, the veteran underwent a VA audiological 
examination.  At that time he complained of hearing loss, 
worse in the right ear and tinnitus.  He stated that he had 
bilateral periodic tinnitus since he was exposed to noise in 
1944.  The veteran reported that tinnitus caused dizzy 
spells, as well as, interfered with his sleep and daily 
activities.  He described his tinnitus as a high pitched 
noise. 

In June 1997 the RO granted service connection for tinnitus 
and assigned a non-compensable rating under Diagnostic code 
6260.

The veteran received intermittent treatment at a VA 
outpatient clinic during 1997 and 1998 for various disorders.  
These reports contain no reference to a right shoulder 
disorder.  In 1997 tinnitus was noted.  A VA general medical 
examination was conducted in December 1998 in conjunction 
with a claim for pension benefits.  At that time the veteran 
has no complaint referable to the right shoulder.  


Service Connection for a Right Shoulder Disorder

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The veteran claims to have current disability from a right 
shoulder injury.  He stated in his substantive appeal, 
received in May 1998, that during service, he went to sick 
call on several occasions.  However, the service medical 
records do not show evidence of complaints, treatment or a 
diagnosis regarding a right shoulder disability or injury.  

Moreover, the August 1946 discharge examination report does 
not indicate a finding of an abnormal right shoulder.  
Further, the record contains no medical evidence that the 
veteran has current right shoulder disability.  No complaint, 
clinical findings or diagnosis of a right shoulder disability 
were reported in the post service medical records 

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

The evidence does not show that the veteran possesses medical 
expertise and is it contended otherwise.  Without medical 
evidence showing the presence of a current right shoulder 
disability which is related to service, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim.  

Increased Rating for Tinnitus

Disability evaluations are determined by the application of 
VA Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (2001) requires that each disability be 
viewed in relation to its history and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2001) requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  

38 C.F.R. § 4.7 (2001) provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

The tinnitus is currently evaluated as noncompensable under 
38 C.F.R. § 4.87a, Diagnostic Code 6260.  The veteran 
appealed the initial assignment of the evaluation for the 
service-connected tinnitus.  The Board has considered whether 
a"staged" rating is appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

During the course of the appeal the VA has amended the 
regulations pertaining to the evaluation of tinnitus.  These 
changes became effective June 10, 1999.  The United States 
Court of Appeals for Veterans Claims has held that where the 
law or regulation changes after the claim has been filed, but 
before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Tinnitus is evaluated under Diagnostic Code 6260.  Under the 
old rating criteria, a 10 percent evaluation for tinnitus is 
assigned for persistent tinnitus that results from head 
injury, concussion, or acoustic trauma.  38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1998).  

Under the current provisions regarding tinnitus, a 10 percent 
disability rating is warranted for recurrent tinnitus.  38 
C.F.R. § 4.87a, Diagnostic Code 6260 (2001).  

The report of an audio examination conducted by the VA in 
March 1997 shows that the veteran reported having the onset 
of bilateral high-pitched tinnitus beginning in 1944 as a 
result of acoustic trauma.  Although the veteran indicated 
that the tinnitus was periodic, the evidence shows that it 
has been present for over 50 years.  According the Board 
finds that the tinnitus is persistent and a 10 percent rating 
is warranted under the old criteria in effect prior to June 
10, 1999.

The Board further notes that the 10 percent evaluation is the 
maximum rating for assignment under Diagnostic Code 6260 
under either the old or the revised regulation.  The 10 
percent disability rating assigned for this disability 
encompasses a level of compensation for any impairment in 
earning capacity due to the symptoms of tinnitus.  There is a 
lack of entitlement under the law to a higher schedular 
evaluation.  

The Board finds that an extraschedular rating is not 
warranted under 38 C.F.R. § 3.321(b) (2001) as the veteran 
has not made any contentions, nor is there any evidence, that 
the disorder presents an unusual or exceptional disability 
picture with such factors as marked impairment of employment 
or frequent periods of hospitalization.  Accordingly, a 
disability rating higher than 10 percent for tinnitus must be 
denied.  

The 10 percent rating is the highest rating warranted during 
the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).


ORDER

Service connection is denied for a right shoulder disability.

An increased rating of 10 percent for the service-connected 
tinnitus is granted, subject to the applicable laws and 
regulations governing the payment of monetary benefits.



		
	ROBET P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


